Exhibit 10.2

AMENDED AND RESTATED

ADMINISTRATION AGREEMENT

AGREEMENT (this “Agreement”) made as of this 1st day of February, 2020 (the
“Effective Date”), by and between Crescent Capital BDC, Inc., a Maryland
corporation (hereinafter referred to as the “Company”), and CCAP Administration
LLC, a Delaware limited liability company (the “Administrator”).

W I T N E S S E T H:

WHEREAS, the Company operates as a non-diversified closed-end management
investment company;

WHEREAS, the Company has filed an election to be treated as a business
development company under the Investment Company Act of 1940, as amended (the
“Investment Company Act”);

WHEREAS, the Company and the Administrator are party to the administration
agreement dated June 2, 2015 (the “Prior Agreement”); and

WHEREAS, the Company and the Administrator desire to amend and restate the Prior
Agreement to set forth the terms and conditions for the continued provision by
the Administrator of administrative services to the Company, with the Prior
Agreement being replaced in its entirety by this Agreement as of the Effective
Date.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Company and the Administrator
hereby agree as follows:

1.    Duties of the Administrator

(a)    Employment, of Administrator. The Company hereby employs the
Administrator to act as administrator of the Company, and to furnish, or arrange
for others to furnish, the administrative services, personnel and facilities
described below, subject to review by and the overall control of the Board of
Directors of the Company, for the period and on the terms and conditions set
forth in this Agreement. The Administrator hereby accepts such employment and
agrees during such period to render, or arrange for the rendering of, such
services and to assume the obligations herein set forth subject to the
reimbursement of costs and expenses provided for below. The Administrator and
such others shall for all purposes herein be deemed to be independent
contractors and shall, unless otherwise expressly provided or authorized herein,
have no authority to act for or represent the Company in any way or otherwise be
deemed agents of the Company.

(b)    Services. The Administrator shall perform (or oversee, or arrange for,
the performance of) the administrative services necessary for the operation of
the Company. Without limiting the generality of the foregoing, the Administrator
shall provide the Company with office



--------------------------------------------------------------------------------

facilities, equipment, clerical, bookkeeping and record keeping services at such
facilities and such other services as the Administrator, subject to review by
the Board of Directors of the Company, shall from time to time determine to be
necessary or useful to perform its obligations under this Agreement. The
Administrator shall also, on behalf of the Company, conduct relations with
custodians, depositories, transfer agents, dividend disbursing agents, other
stockholder servicing agents, accountants, attorneys, underwriters, brokers and
dealers, corporate fiduciaries, insurers, banks and such other persons in any
such other capacity deemed to be necessary or desirable. The Administrator shall
make reports to the Board of Directors of the Company of the Administrator’s
performance of obligations hereunder and furnish advice and recommendations with
respect to such other aspects of the business and affairs of the Company as it
shall determine to be desirable; provided that nothing herein shall be construed
to require the Administrator to, and the Administrator shall not, provide any
advice or recommendation relating to the securities and other assets that the
Company should purchase, retain or sell or any other investment advisory
services to the Company. The Administrator shall be responsible for the
financial and other records that the Company is required to maintain and shall
prepare reports to stockholders, and reports and other materials filed with the
Securities and Exchange Commission (the “SEC”). The Administrator will provide
on the Company’s behalf significant managerial assistance to those portfolio
companies to which the Company is required to provide such assistance. In
addition, the Administrator will assist the Company in determining and
publishing the Company’s net asset value, oversee the preparation and filing of
the Company’s tax returns, and the printing and dissemination of reports to
stockholders of the Company, and generally oversee the payment of the Company’s
expenses and the performance of administrative and professional services
rendered to the Company by others. The Administrator is hereby authorized, but
not required, to enter into one or more sub-administration agreements with other
administrators (each, a “Sub-Administrator”) pursuant to which the Administrator
may obtain the services of the Sub-Administrator(s) to assist the Administrator
in fulfilling its responsibilities hereunder. To the extent the Administrator
outsources any of its functions, the Company will pay the fees associated with
such functions on a direct basis without profit to the Administrator.

2.    Records

The Administrator agrees to maintain and keep all books, accounts and other
records of the Company that relate to activities performed by the Administrator
hereunder and, if required by the Investment Company Act, will maintain and keep
such books, accounts and records in accordance with that Act. In compliance with
the requirements of Rule 31a-3 under the Investment Company Act, the
Administrator agrees that all records which it maintains for the Company shall
at all times remain the property of the Company, shall be readily accessible
during normal business hours, and shall be promptly surrendered upon the
termination of this Agreement or otherwise on written request. The Administrator
further agrees that all records which it maintains for the Company pursuant to
Rule 31a-1 under the Investment Company Act will be preserved for the periods
prescribed by Rule 31a-2 under the Investment Company Act unless any such
records are earlier surrendered as provided above. Records shall be surrendered
in usable machine-readable form. The Administrator shall have the right to
retain copies of such records subject to observance of its confidentiality
obligations under this Agreement.

 

2



--------------------------------------------------------------------------------

3.    Confidentiality

The parties hereto agree that each shall treat confidentially the terms and
conditions of this Agreement and all information provided by each party to the
other regarding its business and operations. All confidential information
provided by a party hereto, including nonpublic personal information pursuant to
Regulation S-P of the SEC, shall be used by any other party hereto solely for
the purpose of rendering services pursuant to this Agreement and, except as may
be required in carrying out this Agreement, shall not be disclosed to any third
party, without the prior consent of such providing party. The foregoing shall
not be applicable to any information that is publicly available when provided or
thereafter becomes publicly available other than through a breach of this
Agreement, or that is required to be disclosed by any regulatory authority, any
authority or legal counsel of the parties hereto, by judicial or administrative
process or otherwise by applicable law or regulation.

4.    Compensation; Allocation of Costs and Expenses

In full consideration of the provision of the services of the Administrator, the
Company shall reimburse the Administrator for the costs and expenses incurred by
the Administrator in performing its obligations and providing personnel and
facilities hereunder. The Administrator shall waive its right to be reimbursed
in the event that any such reimbursements would cause any distributions to the
Company’s stockholders to constitute a return of capital. If requested to
perform significant managerial assistance to portfolio companies of the Company,
the Administrator will be paid an additional amount based on the services
provided, which shall not exceed the amount the Company receives from the
portfolio companies for providing this assistance.

The Company will bear all costs and expenses that are incurred in its operation
and transactions and not specifically assumed by the Company’s investment
adviser (the “Advisor”), pursuant to the Amended and Restated Investment
Advisory Agreement, dated as of February 1, 2020, by and between the Company and
the Advisor or any successor agreement. Costs and expenses to be borne by the
Company include, but are not limited to, those relating to: (a) calculating the
Company’s net asset value (including the cost and expenses of any independent
valuation firm); (b) fees and expenses, including travel expenses, incurred by
the Advisor or payable to third parties, including agents, consultants or other
advisors, in performing due diligence on prospective portfolio companies,
monitoring the Company’s investments and, if necessary, enforcing the Company’s
rights; (c) costs and expenses related to the formation and maintenance of
entities or special purpose vehicles to hold assets for tax, financing or other
purposes; (d) expenses related to consummated and unconsummated portfolio
investments; (e) debt servicing (including interest, fees and expenses related
to the Company’s indebtedness) and other costs arising out of borrowings,
leverage, guarantees or other financing arrangements, including, but not limited
to, the arrangements thereof; (f) costs of effecting sales and repurchases of
the Company’s common stock and other securities; (g) the base management fee and
any incentive fee; (h) dividends and other distributions on the Company’s common
stock; (i) fees and expenses incurred in connection with the services of
transfer agents, dividend agents, trustees, rating agencies and custodians;
(j) the allocated costs incurred by the Administrator in providing managerial
assistance to those portfolio companies that request it; (k) other expenses
incurred by the Advisor, the Administrator, the sub-administrator or the Company
in connection with

 

3



--------------------------------------------------------------------------------

administering its business, including payments made to third-party providers of
goods or services; (l) amounts payable to third parties, including agents,
consultants or other advisors, relating to, or associated with, evaluating,
making and disposing of investments (excluding payments to third-party vendors
for financial information services and costs associated with meeting potential
sponsors); (m) brokerage fees and commissions; (n) federal, state and local
registration fees; (o) all costs of registration and listing the Company’s
securities on any securities exchange; (p) taxes; (q) independent director fees
and expenses; (r) costs associated with the Company’s reporting and compliance
obligations under the Investment Company Act and applicable U.S. federal and
state securities laws, including compliance with the Sarbanes-Oxley Act of 2002,
as amended (the “Sarbanes-Oxley Act”); (s) the costs of any reports, proxy
statements or other notices to the Company’s stockholders, including printing
costs; (t) costs of holding Board of Directors meetings and stockholder
meetings; (u) the Company’s fidelity bond; (v) directors and officers/errors and
omissions liability insurance, and any other insurance premiums; (w) costs
incurred in connection with any claim, litigation, arbitration, mediation,
government investigation or dispute, and indemnification and other non-recurring
or extraordinary expenses; (x) direct costs and expenses of administration and
operation, including printing, mailing, long distance telephone, cellular phone
and data service, copying, secretarial and other staff, audit and legal costs;
(y) fees and expenses associated with marketing efforts associated with the
offer and sale of the Company’s securities (including attendance at investment
conferences and similar events); (z) dues, fees and charges of any trade
association of which the Company is a member; (aa) costs of hedging, including
the use of derivatives by the Company; (bb) costs associated with investor
relations efforts; and (cc) all other expenses reasonably incurred by the
Company, the Administrator or the sub-administrator in connection with
administering the Company’s business, such as the allocable portion of overhead
under this Agreement, including rent and the Company’s allocable portion of the
costs and expenses of its chief compliance officer, chief financial officer,
general counsel, secretary and their respective staffs, operations staff who
provide services to the Company, and any internal audit staff, to the extent
internal audit performs a role in the Company’s internal control assessment
required under the Sarbanes-Oxley Act. To the extent the Administrator
outsources any of its functions, the Company will pay the fees associated with
such functions on a direct basis without profit to the Administrator.

5.    Limitation of Liability of the Administrator; Indemnification

The Administrator (and its officers, managers, partners, agents, employees,
controlling persons, members, and any other person or entity affiliated with the
Administrator, including without limitation its members) shall not be liable to
the Company or its stockholders for any action by the Administrator (and its
officers, managers, partners, agents, employees, controlling persons, members,
and any other person or entity affiliated with the Administrator, including
without limitation its members) in connection with the performance of any of its
duties or obligations under this Agreement or otherwise as administrator for the
Company, and the Company shall indemnify, defend and protect the Administrator
(and its officers, managers, partners, agents, employees, controlling persons,
members, and any other person or entity affiliated with the Administrator,
including without limitation the Advisor, each of whom shall be deemed a third
party beneficiary hereof) (collectively, the “Indemnified Parties”) and hold
them harmless from and against all damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and amounts reasonably paid in settlement)
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an

 

4



--------------------------------------------------------------------------------

action or suit by or in the right of the Company or its security holders)
arising out of or otherwise based upon the performance of any of the
Administrator’s duties or obligations under this Agreement or otherwise as
administrator for the Company. Notwithstanding the preceding sentence of this
Paragraph 5 to the contrary, nothing contained herein shall protect or be deemed
to protect the Indemnified Parties against or entitle or be deemed to entitle
the Indemnified Parties to indemnification in respect of, any liability to the
Company or its security holders to which the Indemnified Parties would otherwise
be subject by reason of willful misfeasance, bad faith, gross negligence or
reckless disregard of its obligations in the performance of the Administrator’s
duties or by reason of the reckless disregard of the Administrator’s duties and
obligations under this Agreement (to the extent applicable, as the same shall be
determined in accordance with the Investment Company Act and any interpretations
or guidance by the SEC or its staff thereunder).

6.    Activities of the Administrator

The services of the Administrator to the Company are not to be deemed to be
exclusive, and the Administrator and each affiliate is free to render services
to others. It is understood that directors, officers, employees and stockholders
of the Company are or may become interested in the Administrator and its
affiliates, as directors, officers, members, managers, employees, partners,
stockholders or otherwise, and that the Administrator and directors, officers,
members, managers, employees, partners and stockholders of the Administrator and
its affiliates are or may become similarly interested in the Company as
stockholders or otherwise.

7.    Duration and Termination of this Agreement

This Agreement shall become effective as of the Effective Date, and shall remain
in effect for one year, and thereafter shall continue automatically for
successive annual periods, but only so long as such continuance is specifically
approved at least annually by (i) the Board of Directors of the Company and
(ii) a majority of those members of the Board of Directors of the Company who
are not “interested persons” (as defined in the Investment Company Act) of a
party to this Agreement.

This Agreement may be terminated at any time, without the payment of any
penalty, by the Company, or by the Administrator, upon 60 days’ written notice
to the other party. This Agreement may not be assigned by a party without the
prior consent of the other party.

8.    Amendments to this Agreement

This Agreement may be amended pursuant to a written instrument by mutual consent
of the parties.

9.    Governing Law

This Agreement shall be construed in accordance with laws of the State of New
York and the applicable provisions of the Investment Company Act, if any. To the
extent that the applicable laws of the State of New York, or any of the
provisions herein, conflict with the applicable provisions of the Investment
Company Act, if any, the latter shall control.

 

5



--------------------------------------------------------------------------------

10.    Entire Agreement

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof.

11.    Notices

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

CRESCENT CAPITAL BDC, INC.

By:

 

/s/ Jason Breaux

Name:

 

Jason Breaux

Title:

 

Chief Executive Officer

CCAP ADMINISTRATION LLC

By:

 

/s/ Jason Breaux

Name:

 

Jason Breaux

Title:

 

Chief Executive Officer

By:

 

/s/ George Hawley

Name:

 

George P. Hawley

Title:

 

General Counsel

 

[Signature page for Administration Agreement]